Citation Nr: 0919245	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
right ankle disability.

2.  Entitlement to service connection for a left foot 
disability, to include as secondary to a service connected 
right ankle disability.

3.  Entitlement to specially adapted housing.

4.  Entitlement to assistance in the purchase of automobile 
and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied entitlement to 
service connection for a left ankle and foot disability as 
well as entitlement to specially adapted housing and 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  In March 2009, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for a left 
foot disability, to include as secondary to a service-
connected right ankle disability, entitlement to specially 
adapted housing, and entitlement to automobile and adaptive 
equipment or adaptive equipment only are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

The competent evidence of record does not show that the 
Veteran has a currently diagnosed left ankle disability.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service, nor proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned 
in the event of award of the benefit sought.

With respect to the issue on appeal VA issued VCAA notice by 
means of November 2003 and March 2006 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefit 
sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, although additional notice 
was provided to the appellant after the initial adjudication, 
the appellant has not been prejudiced thereby.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, 
private and VA treatment records, and a report of VA 
examinations.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record. The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2008).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a left ankle disability, to include as secondary to a 
service-connected right ankle disability.  However, for the 
reasons set forth below, the Board finds that a grant of 
service connection is not warranted.

With respect to an in service injury or disease, the 
Veteran's service treatment records do not reflect that he 
ever complained of, or was treated for a left ankle 
disability.  Further, although the examiner on a Report of 
Medical Examination provided in conjunction with the 
Veteran's January 1969 separation examination indicated that 
the Veteran's right ankle was abnormal due to a chronic 
sprain, there is no evidence that he also indicated that the 
Veteran's left ankle was abnormal.  

With regard to a current disability, the record reflects that 
the Veteran has been diagnosed with left lower extremity 
peroneal and peripheral neuropathy, for which he has been 
service connected.  However, other than peroneal and 
peripheral neuropathy, the evidence of record does not 
demonstrate that he has a current left ankle disability.  In 
this regard, the Board observes that December 2003 VA 
treatment record notes that the Veteran had mild tenderness 
in range of motion of the left ankle.  However, a left ankle 
disability was not diagnosed at that time.  Rather, "pain in 
the limbs" was assessed.  

While a subsequent January 2004 treatment record includes an 
assessment of left ankle sprain, the record does not reflect 
that this represents a chronic disability.  On the contrary, 
the Veteran was afforded a comprehensive VA compensation and 
pension examination in April 2004 in which the Veteran was 
not found to have a left ankle disability.  Indeed, the 
examiner from the Veteran's April 2004 examination reported 
that the Veteran's left ankle complaints were purely 
subjective and not related to any trauma.   The examiner 
further noted that the Veteran's left ankle was currently 
normal and it was not likely that the Veteran's left ankle 
complaints were caused by the right ankle disability.  

The Board may favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that the April 2004 examination 
finding that the veteran does not have a current left ankle 
disability is more probative than the January 2004 treatment 
record noting left ankle strain.  In this regard, the Board 
notes that the VA examiner thoroughly reviewed the claims 
file, listened to the history related by the veteran, 
conducted a clinical interview and provided thoughtful and 
detailed rationales for his opinion.  This examination was 
conducted for the purpose of determining whether the Veteran 
had a left ankle disability and included a review of X-rays 
that revealed a normal left ankle.  On the other hand, the VA 
outpatient treatment record simply notes a diagnosis of left 
ankle sprain, is not as thorough as the 2004 examination, and 
does not include review of radiographic studies such as X-
rays.  

Furthermore, the January 2004 record is inconsistent with the 
April 2004 examination report and other outpatient treatment 
record noting the Veteran's complaints of pain with a 
diagnosis of underlying disability.  To the extent that the 
record shows that the Veteran has reported that he 
experiences left ankle pain, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Therefore, as the preponderance of the evidence does not 
demonstrate that the Veteran has a currently diagnosed left 
ankle disability (other than left lower extremity peroneal 
and peripheral neuropathy, for which he has been service 
connected), the Board concludes that an award of service 
connection on either a direct or secondary basis is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has a 
current left ankle disability, that is related to service, to 
include his service-connected right ankle disability, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as ankle pain.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The negative evidence of 
record, including the April 2004 VA opinion, is of greater 
probative value than the Veteran's statements in support of 
his claim and the single notation of left ankle sprain in 
January 2004.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
Veteran has a current left ankle disability as a result of 
his service or a service-connected disability.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2008), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left ankle disability, to include as 
secondary to a service-connected right ankle disability and 
the claim must be denied.



ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
right ankle disability, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2008).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion his necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  

With respect to the Veteran's claim for entitlement to 
service connection for a left foot disability, to include as 
secondary to a service-connected right ankle disability, VA 
outpatient treatment records reflect that the Veteran has 
been diagnosed with left lower extremity peroneal and 
peripheral neuropathy (for which he has already been service-
connected) and Achilles tendonitis and plantar fasciitis.  
The record further reflects that the Veteran was afforded a 
VA examination in April 2004 to determine the nature and 
etiology of his reported left foot disability.  However, in 
reviewing the pertinent examination report, the Board finds 
that while the examiner addressed the Veteran's left ankle 
condition, he failed to address the Veteran's left foot 
condition.  Thus, in light of the fact that the record shows 
that the Veteran may have a current left foot disability, the 
Board finds that a VA examination and opinion is necessary in 
order to fairly adjudicate the Veteran's claim.  As such, the 
Board finds that the claim must be remanded for additional 
development.

The Veteran also contends that he is entitled to (1) 
automobile and adaptive equipment, or adaptive equipment 
only; and (2) specially adapted housing.  To qualify for 
specially adapted housing, the Veteran must demonstrate that 
he has loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair. 38 C.F.R. § 3.809(a) and (b).  The 
term to preclude locomotion means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  To qualify for a specially 
adapted automobile, the Veteran must have loss or permanent 
loss of use of one or both feet.

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) and 4.63. 
Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

The record reflects that the Veteran is service-connected for 
numerous disabilities, including bilateral lower extremity 
peripheral neuropathy, a right ankle disability, a right 
shoulder disability, a left elbow disability, and a right 
knee disability and is in receipt of a total disability 
rating based on individual unemployability.  According to the 
Veteran, during his March 2009 Videoconference hearing, such 
disabilities cause him to periodically fall down and not be 
able to walk far and as a result, he is required to wear a 
brace and orthopedic socks and shoes, as well as use a cane, 
crutches, and a scooter.  He also contends that he needs 
specially adaptive housing because his home is not adapted 
for the use of a scooter and that it was not feasible for him 
to get around his house with a scooter and that as a result 
he must use a cane for mobility while at home.  (Transcript 
(T.) at page (pg.) 8-9).  He further testified that he needed 
automobile and adaptive equipment (particularly hand 
controls) because he has to use his heels to drive because of 
his lack of mobility due to his service-connected bilateral 
peripheral neuropathy, right ankle disability, and right knee 
disability.  (Transcript (T.) at page (pg.) 2-6, 16).  

The evidence of record demonstrates that the Veteran uses 
and/or has used crutches, canes, ankle braces, orthopedic 
shoes, walkers, and a scooter to assist him with walking as a 
result of his lower extremity conditions.  Further, a VA 
outpatient treatment record shows that in August 2003, the 
Veteran's VA treating examiner, J.S., requested an electric 
mobility device (a scooter) for the Veteran, which was 
supplied by VA in September 2003.  However, there is no 
evidence as to exactly why J. S. felt that such scooter was 
necessary.  Additionally, an August 2004 Physician's 
Statement of Examination provided for the Michigan Department 
of State, Driver Assessment Support Unit, shows that J. S. 
indicated that the Veteran had neuropathy and that he highly 
recommended that the Veteran use hand controls in order to 
safely operate a motor vehicle.  Further, a March 2006 VA 
outpatient treatment record shows that J. S. was going to 
request that VA provide assistive devices for the Veteran's 
driving because he was service-connected for a right ankle 
injury.

However, the record does not reflect that the Veteran has 
been afforded a VA examination to determine the current 
condition and functionality of his lower extremities.  The 
Board finds that such an examination is necessary in order to 
fairly adjudicate the Veteran's claims.  As such, the Board 
finds that the claims must be remanded for additional 
development



Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Allen v. Brown, 7 Vet. 
App. 439 (1995), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for a left 
foot disability to include as secondary 
to a service-connected right ankle 
disability, entitlement to specially 
adaptive housing, and entitlement to 
automobile and adaptive equipment, or 
adaptive equipment only, including which 
evidence, if any, the Veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  

Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
will be assigned if service connection 
is awarded.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a left foot disability 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current left foot disability.  The 
examiner should identify all current left 
foot conditions.  If it is found that the 
Veteran has a current left foot 
disability, the examiner should then be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that such diagnosed left foot disability 
is etiologically related to service.  

The examiner should also be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the Veteran's 
left foot disability is proximately 
caused or aggravated by his service-
connected right ankle disability.   If 
the examiner finds that the Veteran's 
left foot disability has been made worse 
by his right ankle disability, to the 
extent feasible, the degree of worsening 
should be identified.

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  If an opinion cannot be formed 
without resorting to mere speculation, 
the examiner should so state and provide 
a reason for such conclusion. 

4.  The Veteran should also be afforded a 
VA examination for his claim for 
entitlement to automobile and adaptive 
equipment and specially adaptive house. 

Specifically, the examiner should 
determine whether the any of the 
Veteran's service-connected disabilities, 
particularly his bilateral lower 
extremity peripheral neuropathy, right 
ankle disability, and/or right knee 
disability, has caused the loss of use of 
both lower extremities so as to 
permanently preclude locomotion without 
the aid of braces, crutches, canes or a 
wheelchair.  As used here, the term 
"preclude locomotion" means the necessity 
for regular and constant use of a 
wheelchair, braces, crutches or canes as 
a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.

The examiner should also determine 
whether the Veteran's service-connected 
disabilities, particularly his bilateral 
lower extremity peripheral neuropathy, 
right ankle disability, and/or right knee 
disability has so impacted his lower 
extremities such that no effective 
function (such as the acts of balance, 
propulsion, etc.) remains other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.

The examiner should fully describe the 
objective findings that support his or 
her conclusions (e.g., with respect to 
range of motion, instability, weakness, 
atrophy, tone, callosities, etc.).

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions expressed should be set 
forth.  If an opinion cannot be formed 
without resorting to mere speculation, 
the examiner should so state and provide 
a reason for such conclusion.
5.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board, if 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID  L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


